TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-17-00662-CV



            In re Rolando Pablos, Secretary of State for the State of Texas, and
         Keith Ingram, Director, Texas Elections Division of the Secretary of State


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                            ORDER


PER CURIAM

               Relators have filed a petition for writ of mandamus and an emergency motion for

temporary relief.   See Tex. R. App. P. 52.1, 52.10(a).         We grant the emergency motion

and temporarily stay all proceedings in the underlying case, including discovery and the

temporary-injunction hearing set for October 16, 2017, pending further order of this Court. See id.

R. 52.10(b). The Court orders the real parties in interest, League of Women Voters of Texas, Texas

State Conference of the National Association for the Advancement of Colored People, and

Ruthann Geer, to file a response to the petition for writ of mandamus on or before October 23, 2017.

               It is so ordered October 12, 2017.



Before Justices Puryear, Field, and Bourland